Citation Nr: 0909340	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a nonservice-connected pension.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In correspondence in June 2008, the Veteran requested a 
hearing before the Board by videoconference from the RO.  In 
November 2008, the Board remanded the appeal to schedule the 
hearing.  In correspondence in February 2009, the Veteran 
withdrew the hearing request.  


FINDING OF FACT

The Veteran's annual income exceeds the maximum allowed for 
the payment of improved pension benefits.  


CONCLUSION OF LAW

The criteria for payment of a nonservice-connected pension 
have not been met.  38 U.S.C.A. § 1521, 5312 (West 2002); 
38 C.F.R. § 3.3, 3.23, 3.271-72 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Prior to an initial favorable decision on the Veteran's claim 
for pension, in August 2002, the RO provided notice that 
informed the Veteran that if granted, the rate of payment of 
a pension would be based on the income received by the 
Veteran and his dependents.  

In November 2002, the RO granted a nonservice-connected 
pension with payment effective in August 2002.  The veteran 
met the applicable service requirements and was found to be 
permanently and totally disabled as a result of nonservice-
connected disabilities

In correspondence in January 2003, the RO informed the 
veteran that his pension was payable at a rate for a veteran 
with one dependent with no family income.  The RO advised the 
Veteran that income changes in the future, such as earnings 
and Social Security benefits, must be reported and could 
affect the payment rate.  The RO further advised that income 
could be reduced by the amount of unreimbursed medical 
expenses and provided examples and the applicable forms.  As 
the RO granted in full the benefit sought and advised the 
Veteran that the benefit was subject to dependency and income 
limitations, the Board concludes that a reasonable person 
would be expected to understand the income limitations and 
what was required to continue to receive the payments.  The 
Board concludes that VA's duty to notify and duty to assist 
was satisfied.  

The Veteran contends that the payment of a nonservice-
connected pension should be resumed because of financial need 
as his monthly expenses exceed his income. 

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war, is 
permanently and totally disabled from a nonservice-connected 
disability, and meets certain net worth and annual income 
requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

Annual income of the veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. 
§ 5312, increased from time to time as published in the 
Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes 
payments of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. §§ 3.271, 3.272.  

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a veteran with no dependents was 
$9,894.00, effective December 1, 2003; $10,162.00, effective 
December 1, 2004; $10,579.00, effective December 1, 2005; and 
$10,929, effective December 1, 2006.  See VA Compensation and 
Pension Payment Rates, 
http//www.vba.va.gov/bln/21/Rates/index.htm. 

In July 2004, the Veteran notified VA that he was divorced in 
April 2004 and started receiving Social Security benefits of 
$854.00 per month, effective July 2004.  In June 2005, the RO 
notified the veteran that his pension benefits would be 
terminated retroactive to August 1, 2004, based on income 
that exceeded the maximum annual pension limit for a single 
veteran with no dependents.  

In September 2005, the Veteran reported a monthly income from 
Social Security of $875.00 per month with no unreimbursed 
medical expenses.  He requested a review of the decision to 
terminate the VA pension because his other monthly expenses 
exceeded his income.  In correspondence the same month, the 
RO informed the Veteran that the annual income limit at that 
time for a Veteran with no dependents was $10,162.00 and that 
his reported income, entirely from Social Security, was 
$10,500.00 with no reported unreimbursed medical expenses.  

In September 2006, the Veteran reported that he was receiving 
an unspecified Social Security benefits but no other income.  
The Eligibility Verification report form advised the Veteran 
to attach a second form to report unreimbursed medical 
expenses, but no attached form was received.  

Social Security Administration records showed that the 
Veteran's SSA monthly benefits were $852.00, effective 
December 2003, $875.00 effective December 2004, $910.00 
effective December 2005, and $940.00, effective December 
2006.  The monthly SSA benefits correspond to annual incomes 
of $10,224.00, $10,500.00, $10,920.00, and $11,280.00 
respectively.  In December 2006, the RO informed the veteran 
that reinstatement of his pension benefits had been 
considered based on his Eligibility Verification report but 
that his income still exceeded the maximum annual pension 
limit.  In January 2007, the RO received the veteran's notice 
of disagreement with the decision and provided a statement of 
the case in July 2007.  The Veteran perfected a timely 
appeal.  

In an October 2007 claim for a special monthly pension, the 
Veteran reported receiving monthly SSA benefits of $800.00 
with no other income and no medical expenses.  This income is 
not consistent with SSA records that showed benefits of 
$940.00 per month at that time.  

The Board concludes that payment of a nonservice-connected 
pension is not warranted since August 1, 2004 because the 
Veteran's income exceeded the maximum rate allowed for the 
payment of an improved pension under 38 U.S.C.A. § 5312 for a 
veteran with no dependents.  

In 2004, the Veteran's annualized income, exclusively from 
Social Security benefits was $10,224.00 and the maximum 
allowed was $9,894.00.  

From December 2004 to December 2005, the Veteran's annualized 
income, exclusively from Social Security benefits, was 
$10,500.00 and the maximum rate was $10,162.00.  

From December 2005 to December 2006, the Veteran's annualized 
income, exclusively from Social Security benefits, was 
$10,920.00 and the maximum allowed was $10,579.00.  

From December 2006 to October 2007, the Veteran's annualized 
income, exclusively from Social Security benefits, was 
$11,280.00 and the maximum allowed was $10,929.00

Regrettably, the Veteran did not report unreimbursed medical 
expenses in any improved pension eligibility report or other 
document.  The applicable regulations do not permit reduction 
in accountable income for other expenses, and the comparison 
of income to total expenses is not a factor for consideration 
in   establishing eligibility for payment.     

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment of a nonservice-connected pension is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


